UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 21386 Dreyfus Manager Funds I (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: July 1, 2011-June 30, 2012 Item 1. Proxy Voting Record Dreyfus Manager Funds I Dreyfus Alpha Growth Fund Dreyfus Manager Funds I - Dreyfus Alpha Growth Fund merged into Dreyfus Research Growth Fund, Inc. on January 12, 2012. APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: DEC 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For Withhold Management 1.2 Elect Director Timothy D. Cook For For Management 1.3 Elect Director Millard S. Drexler For Withhold Management 1.4 Elect Director Al Gore For Withhold Management 1.5 Elect Director Robert A. Iger For For Management 1.6 Elect Director Andrea Jung For Withhold Management 1.7 Elect Director Arthur D. Levinson For For Management 1.8 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Prepare Conflict of Interest Report Against Against Shareholder 5 Advisory Vote to Ratify Directors' Against Against Shareholder Compensation 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 08, 2011 Meeting Type: Annual Record Date: JUN 13, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Irving W. Bailey, II For Against Management 2 Elect Director David J. Barram For For Management 3 Elect Director Stephen L. Baum For For Management 4 Elect Director Erik Brynjolfsson For For Management 5 Elect Director Rodney F. Chase For For Management 6 Elect Director Judith R. Haberkorn For Against Management 7 Elect Director Michael W. Laphen For For Management 8 Elect Director F. Warren McFarlan For Against Management 9 Elect Director Chong Sup Park For Against Management 10 Elect Director Thomas H. Patrick For For Management 11 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Approve Omnibus Stock Plan For For Management 14 Ratify Auditors For For Management CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 21, 2011 Meeting Type: Annual Record Date: MAY
